Citation Nr: 0422201	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-08 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 4, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an initial rating higher than 50 percent 
for PTSD.  

3.  Entitlement to an increased rating for service-connected 
compression fracture of T5, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to service connection for lumbar spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  By this rating, service connection 
was established for PTSD at a 30 percent rating, effective 
November 4, 1997.  By the same rating decision, service 
connection the disability rating for a compression fracture, 
T6 with evidence of radiculopathy at T1 level, was increased 
from a zero percent to a 10 percent rating.  

In a March 1999 rating decision, the disability evaluation 
for PTSD was increased from a 30 to a 50 percent rating.  
Where the veteran has filed a notice of disagreement as to an 
RO decision assigning a particular disability rating, a 
subsequent RO decision awarding a higher rating but less than 
maximum available benefit does not abrogate the pending 
appeal; hence, no new juridiction-confirring notice of 
disagreement must be filed as to the subsequent decision.  Ab 
v. Brown, 6 Vet.App. 35, 38 (1993).  

In an April 2001 rating decision, the RO denied entitlement 
to service connection for a lumbar spine disability, 
entitlement to a total rating based on individual 
unemployability (TDIU) and entitlement to a permanent and 
total disability rating for pension purposes.  The veteran 
expressed disagreement with these denials in May 2001, and as 
a consequent, the RO issued a statement of the case in 
September 2002.  In October 2002, the veteran expressed 
continued disagreement with the claim for service connection 
for a lumbar spine disability, and thereby perfected his 
appeal in connection with that issue.  An appeal was not 
perfected with respect to the remaining issues of TDIU and 
for pension.  

The issues of entitlement to a higher initial rating for 
PTSD, for service connection for a lumbar spine disability 
and for an increased rating for thoracic spine disability are 
the topics of the REMAND that follows.  These issues are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran filed a reopened claim for service connection 
for PTSD on November 4, 1997, after a prior final 
disallowance in January 1994.  


CONCLUSION OF LAW

An effective date earlier than November 4, 1997 is not 
warranted for the award of service connection for PTSD.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  
38 C.F.R. § 3.400.  Specifically with respect to direct 
service connection, the effective date will be the day 
following separation from active service or date entitlement 
arose if claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  Separation from 
service means separation under conditions other than 
dishonorable from continuous active service that extended 
from the date the disability was incurred or aggravated.  
38 C.F.R. § 3.400.  Under the facts of the veteran's case, an 
effective date earlier than November 4, 1997 is not possible.  

The veteran was separated from active duty in July 1973.  No 
claim for service connection was filed within one year from 
that date.  The veteran's original claim for service 
connection was filed in June 1993.  Service connection was 
previously denied for PTSD in a January 1994 rating decision, 
and the veteran was notified of that determination by 
correspondence dated in March 1994.  The veteran did not 
initiate a timely appeal thereafter, and consequently, the 
January 1994 rating decision is final.  38 U.S.C.A. § 7105 
(West 2003).  It is noted that the veteran has claimed that 
he has been virtually homeless since his discharge from 
service and that he did not always receive his mail, implying 
that he may not have received notice of the denial of PTSD in 
June 1993.  The claims file contains no information that 
would indicate that the letter notifying the veteran of this 
decision was not received and the Board notes that it was 
sent to an address provided by the veteran on his application 
and to his representative.  

The veteran attempted to reopen his claim for service 
connection for PTSD by correspondence, received on November 
4, 1997.  Eventually, service connection was granted by 
virtue of the April 1998 rating decision.  The RO assigned an 
effective date of November 4, 1997.  In this instance, the 
veteran was afforded an effective date from the date of his 
claim.  The effective date of an award for service connection 
cannot precede the date of the claim when such a claim is 
filed more that one year following the veteran's separation 
from service.  

Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue of entitlement to an earlier 
effective date for the grant of service connection for PTSD 
is legal in nature as there is no dispute as to the essential 
facts required to resolve the matters.  The outcome of the 
appeals is governed by the interpretation and application of 
the law and regulations rather than by consideration of the 
adequacy of the evidence or resolving conflicting evidence.  

Accordingly, the notice and duty to assist provisions of the 
VCAA are inapplicable and no further development under the 
VCAA is required as to these issues.  

For the reasons and bases set forth above, the veteran is 
advised that his allegation that he is entitled to an earlier 
effective date for the award of service connection for PTSD 
has no legal merit or entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).   




ORDER

An effective date earlier than November 4, 1997, for the 
award of service connection for PTSD is denied.  


REMAND

The Board notes that additional development is necessary 
prior to the completion of its appellate review.  Initially, 
the Board observes that between August 2000 and May 2001, the 
veteran manifested GAF scores ranging from 42 to 48.  A GAF 
score ranging from 50 to 41 signifies serious symptoms (e.g., 
suicidal ideation, severe obsesional rituals, frequent 
shoplifting) or any serious impairment in social, industrial 
or school functioning (e.g., no friends, unable to keep a 
job).  Also, the report of the August 2000 VA examination 
shows that the veteran was determined to be unemployable due 
to PTSD symptoms at that time.  However, it was also noted 
that he was pursuing Vocational Rehabilitation.  The 
veteran's Vocational Rehabilitation folder is not currently 
of record.  

Moreover, during the July 1999 VA hospitalization, the 
veteran indicated that he had an ongoing Social Security 
Administration (SSA) claim.  The record does not indicate the 
outcome of that claim.  If SSA disability benefits were 
awarded, relevant records that formed the basis of that grant 
should be obtained due to their potential relevance to the 
veteran's claims with VA.  See, Hayes v. Brown, 9 Vet. App. 
67, 74 (1996); Murincsak v. Derwinski 2 Vet. App 363, 373 
(1992).  

The Board observes that the veteran has not been afforded an 
official spine examination since August 2000.  Effective 
September 23, 2002, the schedule for rating intervertebral 
disc syndrome was revised pursuant to 67 Fed. Reg. 54345-
54349 (August 22, 2002).  In addition, effective September 
26, 2003 the criteria for rating disabilities of the spine 
were revised pursuant to 68 Fed. Reg. 51454-51456 (August 27, 
2003).  Additional examination is necessary in order to 
evaluate the veteran under the amended rating criteria.  

Finally, the veteran requested an RO hearing in May 1997.  In 
response, the RO scheduled a hearing for September 1999.  
However, the veteran requested that his hearing be postponed 
until VA had reached a decision based on all the record.  
There is no indication from the record that the veteran has 
been afforded another opportunity to present testimony or 
that the veteran has withdrawn his request for an RO hearing.  

In view of the foregoing, this case is remanded to the RO for 
the following actions:

1.  The RO should obtain from SSA the 
records pertinent to the appellant's claim 
for SSA disability benefits as well as the 
medical records relied upon concerning 
that claim.  If a favorable determination 
has been reached, the RO should obtain a 
copy of the Administrative Law Judge's 
decision.  All information obtained should 
be associated with the veteran's claims 
folder.  

2.  The RO should obtain the veteran's VA 
Vocational Rehabilitation folder.  This 
evidence, once acquired should be 
associated with the veteran's claims 
folder.  

3.  The RO should afford the veteran a VA 
spine examination in order to determine 
the current nature and severity of his 
service-connected compression fracture of 
T5.  All indicated special studies and 
tests should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
The examiner is requested to provide a 
complete discussion on current 
symptomatology associated with service-
connected back disability and to reach a 
complete diagnosis regarding the 
veteran's existing back disability.  

i.  With respect to the orthopedic 
examination: 

A.  The examiner is requested to 
determine the degree of 
intervertebral disc syndrome in the 
thoracic spine associated with the 
veteran's service-connected 
disability.  Also, the examiner is 
requested to comment on the nature 
and severity of the veteran's 
"chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
thoracic spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the orthopedic 
signs and symptoms associated with 
the veteran's intervertebral disc 
syndrome from the neurological signs 
and symptoms.  Also, the examiner is 
asked, to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment of the thoracic spine.  If 
so, and provided that the effects in 
each spinal segment are clearly 
distinct, the examiner is to address 
and evaluate each segment on the 
basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  To the extent possible, 
the examiner is requested to 
distinguish service-connected 
orthopedic signs and symptoms from 
any nonservice-connected factors.  

B.  In addition, the examiner is 
requested to state whether or not 
the veteran currently has any 
unfavorable ankylosis in the 
thoracic spine.  

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected thoracic spine disability.  
Also, the examiner is requested to 
comment on the nature and extent of 
the veteran's "chronic neurologic 
manifestations"-i.e., neurological 
signs and symptoms resulting from 
intervertebral disc syndrome in the 
thoracic spine that are present 
constantly, or nearly so.  The 
examiner is asked to distinguish, to 
the extent possible, the 
neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome in the 
thoracic spine from the orthopedic 
signs and symptoms.  Also, the 
examiner is asked to determine if 
intervertebral disc syndrome is 
present in more than one spinal 
segment.  If so, and provided that 
the effects in each spinal segment 
are clearly distinct, the examiner 
is to address and evaluate each 
segment on the basis of its chronic 
neurological manifestations or 
incapacitating episodes.  To the 
extent possible, the examiner is 
requested to distinguish service-
connected neurological signs and 
symptoms from any nonservice-
connected factors.  

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected lumbosacral spine 
disability picture on the veteran's 
ability to obtain and maintain 
employment.  

With respect to the lumbosacral spine, 
the examiner is requested to provide an 
opinion as to whether the veteran's 
existing lumbosacral spine disability is 
related to injury, disease or event noted 
during his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current lumbosacral spine disability is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.  

4.  The RO should afford the veteran 
another opportunity to provide testimony 
at a hearing on appeal.  

5.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



